                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS, LLC,                          §
            Plaintiff                           §
                                                §                  6-20-CV-00404-ADA
-vs-                                            §
                                                §
DELL TECHNOLOGIES INC., DELL INC.,              §
EMC CORPORATION,                                §
           Defendants                           §



                                    ORDER TO DISMISS

       Plaintiff filed a notice to voluntarily dismiss the above-captioned action without prejudice

in accordance with Fed. R. Civ. P. 41(a)(1)(A)(i). ECF No. 7. Defendants have not filed an

answer or a motion for summary judgment in this matter. The Court hereby Orders that this case

be DISMISSED.



SIGNED this 24th day of June, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
